United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41500
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANIBAL GARCIA-GONZALEZ,

                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 1:04-CR-19-1
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Anibal

Garcia-Gonzalez has requested leave to withdraw from this appeal

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Garcia-Gonzalez has not filed a response.         Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.